Exhibit 10.1

 

 

Amended and Restated

WARRANT AGREEMENT

 

THIS AMENDED AND RESTATED WARRANT AGREEMENT is made as of [ ], 2018 by and among
National Holdings Corporation, a Delaware corporation (the “Company”),
Computershare Inc., a Delaware corporation (“Computershare”), and its
wholly-owned subsidiary, Computershare Trust Company, N.A., a federally
chartered trust company (and together with Computershare, the “Warrant Agent”).

 

RECITALS:

 

WHEREAS, the Company’s Board of Directors has declared a dividend of one warrant
(the “Warrants”) to purchase shares of the Company’s common stock, par value
$0.02 per share (the “Common Stock”), for each share of Common Stock issued and
outstanding at the close of trading the date before the ex-dividend date with
respect to such dividend to be established by The Nasdaq Stock Market (the date
on which the Warrants are issued being referred to herein as the “Issuance
Date”), at the Exercise Price (as defined below), upon the terms and subject to
the conditions hereinafter set forth, with the record date for the distribution
of the Warrants having been established as December 9, 2016;

 

WHEREAS, both the Common Stock and the Warrants were issued by the Company in a
distribution pursuant to an effective shelf registration statement on Form S-1,
Registration No. 333-214791 (the “Registration Statement”) filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Act”); and

 

WHEREAS, the Company and the Warrant Agent are parties to that certain Warrant
Agreement dated as of December 13, 2016 (the “Original Agreement”) pursuant to
which the Warrant Agent is appointed to act on behalf of the Company in
connection with the issuance, transfer, exchange and exercise of the Warrants;
and

 

WHEREAS, the Company and the Warrant Agent desire to amend and restate the
Original Agreement in its entirety as set forth in this Warrant Agreement to,
among other things, make certain clarifying modifications that the parties deem
necessary and desirable.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Warrant Agreement.

  

2. Warrants.

  

(a) Form of Warrant. Each Warrant shall be issued in registered form only, shall
be in substantially the form of Exhibit A hereto, the provisions of which are
incorporated herein, and shall be signed by, or bear the facsimile signature of,
the Chief Executive Officer, Chief Financial Officer, President or Secretary of
the Company. In the event the person whose facsimile signature has been placed
upon any Warrant shall have ceased to serve in the capacity in which such person
signed the Warrant before such Warrant is issued, it may be issued with the same
effect as if he or she had not ceased to be such at the date of issuance.

  

(b) Effect of Countersignature. Unless and until countersigned by the manual or
facsimile signature of the Warrant Agent pursuant to this Warrant Agreement, a
Warrant shall be invalid and of no effect and may not be exercised by the holder
thereof.

 

(c) Registration.

 

 

--------------------------------------------------------------------------------

 

 

(i) Warrant Register. The Warrant Agent shall maintain books (“Warrant
Register”), for the registration of the original issuance and the registration
of any transfer of the Warrants. Upon the initial issuance of the Warrants, the
Warrant Agent shall issue and register the Warrants in the names of the
respective Holders (as defined below) in such denominations and otherwise in
accordance with instructions delivered to the Warrant Agent by the Company. To
the extent the Warrants are DTC eligible as of the Issuance Date, all of the
Warrants shall be represented by one or more Book-Entry Warrant Certificates
deposited with The Depository Trust Company (the “Depository”) and registered in
the name of Cede & Co., a nominee of the Depository. Ownership of beneficial
interests in the Book-Entry Warrant Certificates shall be shown on, and the
transfer of such ownership shall be effected through, records maintained (A) by
the Depository or its nominee for each Book-Entry Warrant Certificate; (B) by
institutions that have accounts with the Depository (such institution, with
respect to a Warrant in its account, a “Participant”); or (C) directly on the
book-entry records of the Warrant Agent with respect only to owners of
beneficial interests that represent such direct registration. If the Warrants
are not DTC eligible as of the Issuance Date or the Depository subsequently
ceases to make its book-entry settlement system available for the Warrants, the
Company may instruct the Warrant Agent to make other arrangements for book-entry
settlement within ten Business Days after the Depository ceases to make its
book-entry settlement available. In the event that the Company does not make
alternative arrangements for book-entry settlement within ten Business Days or
the Warrants are not eligible for, or it is no longer necessary to have the
Warrants available in, book-entry form, the Warrant Agent shall provide written
instructions to the Depository to deliver to the Warrant Agent for cancellation
each Book-Entry Warrant Certificate, and the Company shall instruct the Warrant
Agent to deliver to the Depository definitive Warrant Certificates in physical
form evidencing such Warrants. Such definitive Warrant Certificates shall be in
substantially the form attached as Exhibit A hereto.  

 

(ii) Beneficial Owner; Registered Holder. Prior to due presentment for
registration of transfer of any Warrant, the Company and the Warrant Agent may
deem and treat the person in whose name such Warrant shall be registered upon
the Warrant Register (a “registered holder”), as the absolute owner of such
Warrant and of each Warrant represented thereby (notwithstanding any notation of
ownership or other writing on the Warrant Certificate made by anyone other than
the Company or the Warrant Agent), for the purpose of any exercise thereof, and
for all other purposes, and neither the Company nor the Warrant Agent shall be
affected by any notice to the contrary. Any person in whose name ownership of a
beneficial interest in the Warrants evidenced by a Book-Entry Warrant
Certificate is recorded in the records maintained by the Depository or its
nominee shall be deemed the “beneficial owner” thereof; provided, that all such
beneficial interests shall be held through a Participant which shall be the
registered holder of such Warrants. As used herein, the term “Holder” refers
only to a registered holder of the Warrants. 

 

(d) Opinion of Counsel. The Company shall provide an opinion of counsel to the
Warrant Agent prior to the issuance of the Warrants to set up a reserve of
Warrants and related Common Stock. The opinion shall state that all Warrants or
Common Stock, as applicable, are:

  

(i) registered under the Securities Act of 1933, as amended, or are exempt from
such registration, and all appropriate state securities law filings have been
made with respect to the Warrants or shares; and

 

(ii) validly issued, fully paid and non-assessable.

 

3. Terms and Exercise of Warrants.

  

(a) Exercise Price. The exercise price per one share of the Common Stock under
each Warrant shall be $3.25, subject to adjustment hereunder (the “Exercise
Price”).

  

(b) Duration of Warrants. A Warrant may be exercised only during the period (the
“Exercise Period”) commencing on the Issuance Date and terminating at 5:00 P.M.,
Eastern time, on the five year anniversary of the Issuance Date (the “Expiration
Date”). Each Warrant not exercised on or before the Expiration Date shall become
void, and all rights thereunder and all rights in respect thereof under this
Warrant Agreement shall cease at the close of business on the Expiration Date.

  

(c) Exercise of Warrants.

  

2

--------------------------------------------------------------------------------

 

 

(i) Exercise and Payment.

  

(A) A registered holder may exercise a Warrant by delivering, not later than
5:00 P.M., Eastern time, on any Business Day during the Exercise Period (the
“Exercise Date”) to the Warrant Agent at its corporate trust department (x) the
Warrant Certificate evidencing the Warrants, or, in the case of a Book-Entry
Warrant Certificate, the Warrants to be exercised (the “Book-Entry Warrants”) as
shown on the records of the Depository to an account of the Warrant Agent at the
Depository designated for such purpose in writing by the Warrant Agent to the
Depository from time to time, (y) an election to purchase the shares of Common
Stock underlying the Warrants to be exercised (the “Election to Purchase”),
properly completed and executed by the registered holder on the reverse of the
Warrant Certificate or, in the case of a Book-Entry Warrant Certificate,
properly delivered by the Participant in accordance with the Depository’s
procedures, and (z) the Warrant Price for each Warrant to be exercised in lawful
money of the United States of America by wire, certified or official bank check,
or wire transfer, in immediately available funds. The term “Warrant Price” as
used in this Warrant Agreement refers to price per share of Common Stock at
which shares may be purchased at the time the Warrant is exercised.

  

(B) If any of (x) the Warrant Certificate or the Book-Entry Warrants, (y) the
Election to Purchase, or (z) the Warrant Price therefor, is received by the
Warrant Agent after 5:00 P.M., Eastern time, on the specified Exercise Date, the
Warrants will be deemed to be received and exercised on the Business Day next
succeeding the Exercise Date. If the date specified as the Exercise Date is not
a Business Day, the Warrants will be deemed to be received and exercised on the
next succeeding day that is a Business Day. If the Warrants are received or
deemed to be received after the Expiration Date, the exercise thereof will be
null and void and any funds delivered to the Warrant Agent will be returned to
the registered holder or Participant, as the case may be, as soon as
practicable. In no event will interest accrue on funds deposited with the
Warrant Agent in respect of an exercise or attempted exercise of Warrants. The
validity of any exercise of Warrants will be determined by the Company in its
sole discretion and such determination will be final and binding upon the
registered holder and the Warrant Agent. Neither the Company nor the Warrant
Agent shall have any obligation to inform a registered holder of the invalidity
of any exercise of Warrants.

  

(C) The Warrant Agent shall forward funds received for warrant exercises in a
given month by the 5th Business Day of the following month by wire transfer to
an account designated by the Company. 

 

(D) All funds received by Computershare under this Agreement that are to be
distributed or applied by Computershare in the performance of Services (the
“Funds”) shall be held by Computershare as agent for the Company and deposited
in one or more bank accounts to be maintained by Computershare in its name as
agent for the Company. Until paid pursuant to the terms of this Agreement,
Computershare will hold the Funds through such accounts in: deposit accounts of
commercial banks with Tier 1 capital exceeding $1 billion or with an average
rating above investment grade by S&P (LT Local Issuer Credit Rating), Moody’s
(Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating) (each as
reported by Bloomberg Finance L.P.). Computershare shall have no responsibility
or liability for any diminution of the Funds that may result from any deposit
made by Computershare in accordance with this paragraph, including any losses
resulting from a default by any bank, financial institution or other third
party. Computershare may from time to time receive interest, dividends or other
earnings in connection with such deposits. Computershare shall not be obligated
to pay such interest, dividends or earnings to the Company, any holder or any
other party. 

 

(ii) Issuance of Certificates.  

 

(A) The Warrant Agent shall, within a reasonable time, advise the Company and
the transfer agent and registrar in respect of (w) the shares of Common Stock
issuable upon such exercise as to the number of Warrants exercised in accordance
with the terms and conditions of this Warrant Agreement, (x) the instructions of
each registered holder or Participant, as the case may be, with respect to
delivery of the Warrant Shares issuable upon such exercise, and the delivery of
definitive Warrant Certificates, as appropriate, evidencing the balance, if any,
of the Warrants remaining after such exercise, (y) in case of a Book-Entry
Warrant Certificate, the notation that shall be made to the records maintained
by the Depository, its nominee for each Book-Entry Warrant Certificate, or a
Participant, as appropriate, evidencing the balance, if any, of the Warrants
remaining after such exercise, and (z) such other information as the Company or
such transfer agent and registrar shall reasonably require.

  

3

--------------------------------------------------------------------------------

 

 

(B) The Company shall, by 5:00 p.m., Eastern time, on the third Business Day
next succeeding the Exercise Date of any Warrant and the clearance of the funds
in payment of the aggregate Exercise Price, execute, issue and deliver to the
Warrant Agent, the Warrant Shares to which such Holder or Participant, as
applicable, is entitled, in fully registered form, registered in such name or
names as may be directed by such Holder or Participant, as applicable. Upon
receipt of such Warrant Shares, the Warrant Agent shall, by 5:00 p.m., Eastern
time, on the fourth Business Day next succeeding such Exercise Date, transmit
such Warrant Shares to, or upon the order of, such Holder.

 

(C) In lieu of delivering physical certificates representing the Warrant Shares
issuable upon exercise, provided the Company’s transfer agent is participating
in the Depository’s Fast Automated Securities Transfer program, the Company
shall use its reasonable best efforts to cause its transfer agent to
electronically transmit the Warrant Shares issuable upon exercise to the
Depository’s Fast Automated Securities Transfer program.  

 

(D) For the avoidance of doubt, the Company shall not be required to pay cash if
it cannot issue registered shares of Common Stock upon exercise of a Warrant.

 

(iii) Valid Issuance. All shares of Common Stock issued upon the proper exercise
of a Warrant in conformity with this Warrant Agreement shall be validly issued,
fully paid and nonassessable.

  

(iv) Dividends. The accrual of dividends, if any, on the Warrant Shares issued
upon the valid exercise of any Warrant will be governed by the terms generally
applicable to the Common Stock. From and after the issuance of such Warrant
Shares, the former holder of the Warrants exercised will be entitled to the
benefits generally available to other holders of Common Stock and such former
holder’s right to receive payments of dividends and any other amounts payable in
respect of the Warrant Shares shall be governed by, and shall be subject to, the
terms and provisions generally applicable to the Common Stock.

  

(v) No Fractional Exercise. A registered holder may exercise a Warrant from time
to time only for whole shares of Common Stock. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of a Warrant.
As to any fraction of a share which the Holder would otherwise be entitled to
purchase upon such exercise, the Company shall, at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.
If fewer than all of the Warrants evidenced by a Warrant Certificate are
exercised, a new Warrant Certificate for the number of unexercised Warrants
remaining shall be executed by the Company and countersigned by the Warrant
Agent as provided in Section 2, and delivered to the Holder of the Warrant
Certificate at the address specified on the books of the Warrant Agent or as
otherwise specified by such registered holder. If fewer than all the Warrants
evidenced by a Book-Entry Warrant Certificate are exercised, a notation shall be
made to the records maintained by the Depository, its nominee for each
Book-Entry Warrant Certificate, or a Participant, as appropriate, evidencing the
balance of the Warrants remaining after such exercise.

  

(vi) No Transfer Taxes. Issuance of Warrant Shares shall be made without charge
to a registered holder for any issue or transfer tax or other incidental expense
in respect of the issuance of such Warrant Shares, all of which taxes and
expenses shall be paid by the Company, and such Warrant Shares shall be issued
in the name of the registered holder or in such name or names as may be directed
by the registered holder; provided, however, that in the event Warrant Shares
are to be issued in a name other than the name of the registered holder, a
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the registered holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto. The Company shall pay all transfer
agent fees required for same-day processing of any exercise notice. 

 

4

--------------------------------------------------------------------------------

 

 

(vii) Date of Issuance. Each person in whose name any such certificate for
shares of Common Stock is issued shall for all purposes be deemed to have become
the Holder of record of such shares on the date on which the Warrant was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the Holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.
 

 

(viii) Cost Basis Information. In the event of a cash exercise, the Company
hereby instructs the Warrant Agent to record cost basis for newly issued shares
in a manner to be subsequently communicated by the Company to the Warrant Agent.

  

(ix) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the registered holder the number of Warrant Shares that are
not disputed.

  

4. Adjustments.

  

(a) Stock Dividends and Splits. If the Company at any time after the Issuance
Date subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Warrant Shares issuable upon exercise
of this Warrant will be proportionately increased and the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced. If
the Company at any time after the Issuance Date combines (by any reverse stock
split, recapitalization, reorganization, reclassification or otherwise) the
shares of Common Stock acquirable hereunder into a smaller number of shares,
then, after the date of record for effecting such combination, the Warrant
Shares issuable upon exercise of a Warrant will be proportionately reduced and
the Exercise Price in effect immediately prior to such combination will be
proportionately increased.

 

(b) Adjustments for Other Distributions. If the Company at any time after the
Issuance Date, makes or files a record date for the determination of holders of
Common Stock entitled to receive any distribution payable in securities or
assets of the Company other than shares of Common Stock, then and in each such
event, provision shall be made so that the Holder of a Warrant shall receive
upon exercise thereof, in addition to the number of shares of Common Stock
receivable thereupon, the amount of securities or assets of the Company which
they would have received had their Warrant been exercised into Common Stock on
the date of such event and had they thereafter, during the period from the date
of such event to and including the date of conversion, retained such securities
or assets receivable by them as aforesaid during such period, subject to all
other adjustment called for during such period under this Section 4(b) with
respect to the rights of the holders of the Warrants.

 

(c) Fundamental Transaction. If the Company at any time after the Issuance Date,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions (other than in connection
with a plan of complete liquidation of the Company), (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of a majority of the outstanding shares of Common Stock tender
or exchange their shares for other securities, cash or property, (iv) the
Company effects any reclassification of its outstanding Common Stock or any
compulsory share exchange pursuant to which outstanding Common Stock is
effectively converted into or exchanged for other securities, cash or property
or (v) any transaction is consummated whereby any Person or entity acquires more
than 50% of the Company’s outstanding Common Stock (a “Fundamental
Transaction”), then as a condition of such Fundamental Transaction, adequate
provision will be made whereby the Holder of a Warrant will have the right to
acquire and receive upon exercise of their Warrant in lieu of the shares of
Common Stock immediately theretofore acquirable upon the exercise of their
Warrant, such shares of stock, securities or assets as may be issued or payable
with respect to or in exchange for the number of shares of Common Stock
immediately theretofore acquirable and receivable upon exercise of their Warrant
had such Fundamental Transaction not taken place. In any such case, the Company
will make appropriate provision to insure that the provisions of this Section
4(c) will thereafter be applicable as nearly as may be in relation to any shares
of stock or securities thereafter deliverable upon the exercise of a Warrant.
The Company will not effect any Fundamental Transaction unless prior to or
simultaneously with the consummation thereof, the successor corporation (if
other than the Company) assumes by written instrument the obligations under this
Section 4(c) and the obligations to deliver to the Holder of a Warrant such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to acquire.

 

5

--------------------------------------------------------------------------------

 

 

(d) Notices.

  

(i) Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 4, the Company shall give reasonable
written notice thereof to the Warrant Agent, which notice shall set forth the
Exercise Price after such adjustment and set forth a brief statement of the
facts requiring such adjustment. The Company agrees that it will provide the
Warrant Agent with any new or amended exercise terms. The Warrant Agent shall
have no obligation under any Section of this Warrant Agreement to determine
whether an adjustment made hereunder has occurred or to calculate any of the
adjustments set forth in this Warrant Agreement.

  

(ii) Notices of Corporate Events. If the Company (A) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock (other than a dividend payable solely in shares of Common Stock) or
(B) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Warrant Agent and
each Holder a notice describing the material terms and conditions of such
dividend, distribution or transaction. Notwithstanding anything to the contrary
in this Section 4(d), the failure to deliver any notice under this Section 4(d)
or any defect therein shall not affect the validity of the corporate action
required to be described in such notice. Until the exercise of its, his or her
Warrant or any portion of such Warrant, a Holder shall not have nor exercise any
rights by virtue of ownership of a Warrant as a stockholder of the Company
(including without limitation the right to notification of stockholder meetings
or the right to receive any notice or other communication concerning the
business and affairs of the Company other than as provided in this Section
4(d)).

  

(e) Form of Warrant. The form of Warrant need not be changed because of any
adjustment pursuant to this Section 4, and Warrants issued after such adjustment
may state the same Warrant Price and the same number of shares as is stated in
the Warrants initially issued pursuant to this Warrant Agreement. However, the
Company may at any time in its sole discretion make any change in the form of
Warrant that the Company may deem appropriate and that does not affect the
substance thereof, and any Warrant thereafter issued or countersigned, whether
in exchange or substitution for an outstanding Warrant or otherwise, may be in
the form as so changed.

 

(f) Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 4, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

  

5. Transfer and Exchange of Warrants.

  

(a) Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
properly guaranteed and accompanied by appropriate instructions for transfer.
Upon any such transfer, a new Warrant representing an equal aggregate number of
Warrants shall be issued and the old Warrant shall be cancelled by the Warrant
Agent. The Warrants so cancelled shall be delivered by the Warrant Agent to the
Company from time to time upon request.

  

6

--------------------------------------------------------------------------------

 

 

(b) Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer, and
thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the registered holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that
except as otherwise provided herein or in any Book-Entry Warrant Certificate,
each Book-Entry Warrant Certificate may be transferred only in whole and only to
the Depository, to another nominee of the Depository, to a successor depository,
or to a nominee of a successor depository; provided further, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend,
the Warrant Agent shall not cancel such Warrant and issue new Warrants in
exchange therefor until the Warrant Agent has received an opinion of counsel for
the Company stating that such transfer may be made and indicating whether the
new Warrants or Warrant Shares must also bear a restrictive legend. Upon any
such registration of transfer, the Company shall execute, and the Warrant Agent
shall countersign and deliver, in the name of the designated transferee a new
Warrant Certificate or Warrant Certificates of any authorized denomination
evidencing in the aggregate a like number of unexercised Warrants. A party
requesting transfer of Warrants must provide any evidence of authority that may
be required by the Warrant Agent, including but not limited to, a signature
guarantee from an eligible institution participating in a recognized signature
guarantee medallion program approved by the Securities Transfer Association.

  

(c) Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which will result in the issuance of a
warrant certificate for a fraction of a warrant.

  

(d) Service Charges. No service charge shall be made for any exchange or
registration of transfer of Warrants.

  

(e) Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Warrant Agreement, the Warrants required to be issued pursuant to the provisions
of this Section 5, and the Company, whenever required by the Warrant Agent, will
supply the Warrant Agent with Warrants duly executed on behalf of the Company
for such purpose.

 

6. Other Provisions Relating to Rights of Registered Holders of Warrants.

  

(a) No Rights as Stockholder. Except as otherwise specifically provided herein,
a registered holder, solely in its capacity as a holder of a Warrant, shall not
be entitled to vote or receive dividends or be deemed the holder of share
capital of the Company for any purpose, nor shall anything contained in this
Warrant Agreement be construed to confer upon a registered holder, solely in its
capacity as the registered holder of a Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the registered holder of the Warrant Shares which it is then
entitled to receive upon the due exercise of a Warrant. In addition, nothing
contained in this Warrant Agreement shall be construed as imposing any
liabilities on a registered holder to purchase any securities (upon exercise of
a Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company. A
Warrant does not entitle the registered holder thereof to any of the rights of a
stockholder.  

 

(b) Lost, Stolen or Destroyed Warrants. The Warrant Agent shall issue
replacement Warrants in a form mutually agreed to by the Warrant Agent and the
Company for those certificates alleged to have been lost, stolen or destroyed,
upon receipt by the Warrant Agent of an open penalty surety bond satisfactory to
it and holding it and the Company harmless, absent notice to the Warrant Agent
that such certificates have been acquired by a bona fide purchaser. The Warrant
Agent may, at its option, issue replacement Warrants for mutilated certificates
upon presentation thereof without such indemnity.

 

(c) Reservation of Common Stock. The Company shall at all times reserve and keep
available a number of its authorized but unissued shares of Common Stock that
will be sufficient to permit the exercise in full of all outstanding Warrants
issued pursuant to this Warrant Agreement.

  

7

--------------------------------------------------------------------------------

 

 

7. Concerning the Warrant Agent and Other Matters.

  

(a) Rights and Duties of Warrant Agent.

  

(i) The Warrant Agent may consult with legal counsel (who may be legal counsel
for the Company), and the opinion of such counsel shall be full and complete
authorization and protection to the Warrant Agent as to any action taken or
omitted by it in accordance with such opinion.

  

(ii) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Warrant Agreement or in the
Warrant Certificates (except its countersignature thereof) or be required to
verify the same, and all such statements and recitals are and shall be deemed to
have been made by the Company only.

  

(iii) The Warrant Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any holder of Warrants with respect to
any action or default by the Company, including, without limiting the generality
of the foregoing, any duty or responsibility to initiate or attempt to initiate
any proceedings at law or otherwise or to make any demand upon the Company.

  

(iv) The Warrant Agent and any stockholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Warrant Agent under this
Warrant Agreement. Nothing herein shall preclude the Warrant Agent from acting
in any other capacity for the Company or for any other legal entity.

 

(v) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, absent gross negligence, bad faith or willful misconduct
(each as determined by a final judgment of a court of competent jurisdiction) in
the selection and continued employment thereof.

  

(vi) The Warrant Agent may rely on and shall be held harmless and protected and
shall incur no liability for or in respect of any action taken, suffered or
omitted to be taken by it in reliance upon any certificate, statement,
instrument, opinion, notice, letter, facsimile transmission, telegram or other
document, or any security delivered to it, and believed by it to be genuine and
to have been made or signed by the proper party or parties, or upon any written
or oral instructions or statements from the Company with respect to any matter
relating to its acting as Warrant Agent hereunder.

  

(vii) The Warrant Agent shall not be obligated to expend or risk its own funds
or to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it.

  

(viii) The Warrant Agent shall not be liable or responsible for any failure of
the Company to comply with any of its obligations relating to any registration
statement filed with the Commission or this Warrant Agreement, including without
limitation obligations under applicable regulation or law.

  

(ix) The Warrant Agent shall not be accountable or under any duty or
responsibility for the use by the Company of any Warrants authenticated by the
Warrant Agent and delivered by it to the Company pursuant to this Warrant
Agreement or for the application by the Company of the proceeds of the issue and
sale, or exercise, of the Warrants.

  

(x) The Warrant Agent shall act hereunder solely as agent for the Company, and
its duties shall be determined solely by the express provisions hereof (and no
duties or obligations shall be inferred or implied). The Warrant Agent shall not
assume any obligations or relationship of agency or trust with any of the owners
or holders of the Warrants.

  

8

--------------------------------------------------------------------------------

 

 

(xi) The Warrant Agent may rely on and be fully authorized and protected in
acting or failing to act upon (A) any guaranty of signature by an “eligible
guarantor institution” that is a member or participant in the Securities
Transfer Agents Medallion Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or (B) any law, act, regulation or any interpretation of the same
even though such law, act, or regulation may thereafter have been altered,
changed, amended or repealed.

 

(b) Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of shares of Common Stock upon the exercise of
Warrants, but the Company or the Warrant Agent shall not be obligated to pay any
transfer taxes in respect of the Warrants or such shares. The Warrant Agent
shall not register any transfer or issue or deliver any Warrant Certificate(s)
or Warrant Shares unless or until the persons requesting the registration or
issuance shall have paid to the Warrant Agent for the account of the Company the
amount of such transfer tax, if any, or shall have established to the reasonable
satisfaction of the Company and the Warrant Agent that such transfer tax, if
any, has been paid.

  

(c) Resignation, Consolidation, or Merger of Warrant Agent.

  

(i) Appointment of Successor Warrant Agent. The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving 30 days’ notice in writing
to the Company pursuant to the notice provisions in Section 8(b). If the office
of the Warrant Agent becomes vacant by resignation or incapacity to act or
otherwise, the Company shall appoint in writing a successor Warrant Agent in
place of the Warrant Agent. If the Company shall fail to make such appointment
within a period of 30 days after it has been notified in writing of such
resignation or incapacity by the Warrant Agent or by the Holder of the Warrant
(who shall, with such notice, submit his Warrant for inspection by the Company),
then the Holder of any Warrant may apply to the Supreme Court of the State of
New York for the County of New York for the appointment of a successor Warrant
Agent at the Company’s cost. Any successor Warrant Agent, whether appointed by
the Company or by such court, shall be authorized under applicable laws to
exercise the powers of a transfer agent and subject to supervision or
examination by federal or state authorities. After appointment, any successor
Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.  

 

(ii) Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.

  

(iii) Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or converted or with which it may be consolidated or
any corporation resulting from any merger, conversion, or consolidation to which
the Warrant Agent shall be a party, or any corporation succeeding to the
business of the Warrant Agent, shall be the successor Warrant Agent under this
Warrant Agreement without any further act.

 

(d) Fees and Expenses of Warrant Agent.

  

(i) Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration for its services as such Warrant Agent hereunder and will reimburse
the Warrant Agent upon demand for all expenditures that the Warrant Agent may
reasonably incur in the execution of its duties hereunder.

  

(ii) Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, documents, instruments, and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Warrant Agreement

  

9

--------------------------------------------------------------------------------

 

 

(e) Liability of Warrant Agent.

  

(i) Reliance on Company Statement. Whenever in the performance of its duties
under this Warrant Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chief
Executive Officer, Chief Financial Officer, President, Secretary or Chairman of
the Board of Directors of the Company and delivered to the Warrant Agent. The
Warrant Agent may rely upon, and be held harmless for such reliance, such
statement for any action taken or suffered in good faith by it pursuant to the
provisions of this Warrant Agreement, and shall not be held liable in connection
with any delay in receiving such statement.

  

(ii) Indemnification. The Company covenants and agrees to indemnify and to hold
the Warrant Agent harmless against any costs, expenses (including reasonable
fees of its legal counsel), losses or damages, which may be paid, incurred or
suffered by or to which it may become subject, arising from or out of, directly
or indirectly, any claims or liability resulting from its actions as Warrant
Agent pursuant hereto; provided, that such covenant and agreement does not
extend to, and the Warrant Agent shall not be indemnified with respect to, such
costs, expenses, losses and damages incurred or suffered by the Warrant Agent as
a result of, or arising out of, its gross negligence, bad faith, or willful
misconduct. This Section 7(e)(ii) shall survive termination of this Warrant
Agreement or any removal of the Warrant Agent.

  

(iii) Limitation on Liability of Warrant Agent. Notwithstanding anything
contained herein to the contrary, the Warrant Agent’s aggregate liability during
any term of this Warrant Agreement with respect to, arising from, or arising in
connection with this Warrant Agreement, or from all services provided or omitted
to be provided under this Warrant Agreement, whether in contract, or in tort, or
otherwise, is limited to, and shall not exceed, the amounts paid hereunder by
the Company to Warrant Agent as fees and charges, but not including reimbursable
expenses, during the twelve months immediately preceding the event for which
recovery from the Warrant Agent is being sought. This Section 7(e)(iii) shall
survive termination of this Warrant Agreement or any removal of the Warrant
Agent.

  

(iv) Instructions. From time to time, the Company may provide Warrant Agent with
instructions concerning the services performed by the Warrant Agent hereunder.
In addition, at any time the Warrant Agent may apply to any officer of the
Company for instruction, and may consult with legal counsel for the Warrant
Agent or the Company with respect to any matter arising in connection with the
services to be performed by the Warrant Agent under this Warrant Agreement. The
Warrant Agent and its agents and subcontractors shall not be liable and shall be
indemnified by the Company for any action taken or omitted by the Warrant Agent
in reliance upon any the Company instructions or upon the advice or opinion of
such counsel. The Warrant Agent shall not be held to have notice of any change
of authority of any person, until receipt of written notice thereof from the
Company. This Section 7(e)(iv) shall survive termination of this Warrant
Agreement or any removal of the Warrant Agent.

 

(f) Ambiguity or Uncertainty. In the event the Warrant Agent believes any
ambiguity or uncertainty exists hereunder or in any notice, instruction,
direction, request or other communication, paper or document received by the
Warrant Agent hereunder, the Warrant Agent, may, in its sole discretion, refrain
from taking any action, and shall be fully protected and shall not be liable in
any way to the Company, the Holder of any Warrant Certificate or Book-Entry
Warrant Certificate or any other person or entity for refraining from taking
such action, unless the Warrant Agent receives written instructions signed by
the Company which eliminates such ambiguity or uncertainty to the satisfaction
of Warrant Agent.

  

(g) Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Warrant Agreement and agrees to perform the same upon the
terms and conditions herein set forth and among other things, shall account
promptly to the Company with respect to Warrants exercised and concurrently
account for, and pay to the Company, all moneys received by the Warrant Agent
for the purchase of shares of Common Stock through the exercise of Warrants.

  

10

--------------------------------------------------------------------------------

 

 

8. Miscellaneous Provisions.  

 

(a) Successors. Subject to applicable securities laws, this Warrant Agreement
and the Warrants and the rights and obligations evidenced hereby shall inure to
the benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of each registered holder. The
provisions of this Warrant Agreement are intended to be for the benefit of any
holder from time to time of this Warrant Agreement and shall be enforceable by
the Holder or holder of Warrant Shares.

  

(b) Notices. Any notice, statement or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by a Holder to or on the
Company shall be delivered by hand or sent by registered or certified mail or
overnight courier service, addressed (until another address is filed in writing
by the Company with the Warrant Agent), as follows:

 

National Holdings Corporation

200 Vesey Street, 25th Floor

New York, NY 10281

Attention: Michael A. Mullen

 

Any notice, statement or demand authorized by this Warrant Agreement to be given
or made by a Holder or by the Company to or on the Warrant Agent shall be
delivered by hand or sent by registered or certified mail or overnight courier
service, addressed (until another address is filed in writing by the Warrant
Agent with the Company), as follows:

 

Computershare Inc.

Computershare Trust Company, N.A.

[___________________________]

[___________________________]

[___________________________]

 

 

Any notice, sent pursuant to this Warrant Agreement shall be effective when
sent.

 

(c) Governing Law; Jurisdiction. The validity, interpretation, and performance
of this Warrant Agreement and of the Warrants shall be governed in all respects
by the laws of the State of Delaware, without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. The Company hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Warrant Agreement
shall be brought and enforced in the courts of the State of Delaware or the
United States District Court for the District of Delaware, and irrevocably
submits to such jurisdiction, which jurisdiction shall be exclusive. The Company
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum. Any such process or summons to be served upon
the Company may be served by transmitting a copy thereof by registered or
certified mail, return receipt requested, postage prepaid, addressed to it at
the address set forth in Section 8(b). Such mailing shall be deemed personal
service and shall be legal and binding upon the Company in any action,
proceeding or claim. 

 

(d) Non-circumvention. Except and to the extent as waived or consented to by a
registered holder, the Company shall not by any action, including, without
limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of a Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of a registered holder as set forth in this Warrant Agreement against
impairment. Without limiting the generality of the foregoing, the Company will
(i) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value,
(ii) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of a Warrant and (iii) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof, as may be, necessary to
enable the Company to perform its obligations under this Warrant Agreement. 

 

11

--------------------------------------------------------------------------------

 

 

(e) Persons Having Rights under this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the registered holders
of the Warrants, any right, remedy, or claim under or by reason of this Warrant
Agreement or of any covenant, condition, stipulation, promise, or agreement
hereof. All covenants, conditions, stipulations, promises, and agreements
contained in this Warrant Agreement shall be for the sole and exclusive benefit
of the parties hereto and their successors and assigns and of the registered
holders of the Warrants.

  

(f) Examination of the Warrant Agreement. A copy of this Warrant Agreement shall
be available at all reasonable times at the office of the Warrant Agent, for
inspection by the registered holder of any Warrant. The Warrant Agent may
require any such holder to submit his Warrant for inspection by it.

 

(g) Amendments. This Warrant Agreement may be amended by the parties hereto
without the consent of any registered holder: (i) for the purpose of curing any
ambiguity or (ii) of curing, correcting or supplementing any defective provision
contained herein or (iii) adding or for the purpose of changing any other
provisions with respect to matters or questions arising under this Warrant
Agreement as the parties may deem necessary or desirable and that the parties
deem shall not materially adversely affect the interest of the registered
holders. All other modifications or amendments, including any amendment to
increase the Warrant Price or shorten the Exercise Period, shall require the
approval of the registered holders of Warrants equal to at least 67% of the
Warrant Shares issuable upon exercise of all then outstanding Warrants
(excluding from both the numerator and the denominator any Shares issuable upon
exercise of all then outstanding Warrants held by Fortress Biotech, Inc. and its
Affiliates). As a condition precedent to the Warrant Agent’s execution of any
amendment, the Company shall deliver to the Warrant Agent a certificate from a
duly authorized officer of the Company that states that the proposed amendment
is in compliance with the terms of this Section 8(g). No consideration shall be
offered or paid to any person to amend or consent to a waiver or modification of
any provision of this Warrant Agreement unless the same consideration is also
offered to all holders of the Warrants.

  

(h) Severability. Wherever possible, each provision of this Warrant Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Warrant Agreement.

 

(i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the registered holder to exercise a Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of a
registered holder, shall give rise to any liability of each registered holder
for the purchase price of any Common Stock or as a stockholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.

  

(j) Confidentiality. The Warrant Agent and the Company agree that all books,
records, information and data pertaining to the business of the other party,
including inter alia, personal, non-public warrant holder information, which are
exchanged or received pursuant to the negotiation or the carrying out of this
Warrant Agreement, including the fees for services set forth in the attached
schedule shall remain confidential, and shall not be voluntarily disclosed to
any other person, except as may be required by law, including, without
limitation, pursuant to subpoenas from state or federal government authorities
(e.g., in divorce and criminal actions). 

 

(k) Remedies; Specific Performance. The registered holders, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Warrant
Agreement. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Warrant Agreement and hereby agrees to waive and not to assert the
defense in any action for specific performance that a remedy at law would be
adequate.

  

12

--------------------------------------------------------------------------------

 

 

(l) Consequential Damages. Neither party to this Warrant Agreement shall be
liable to the other party for any consequential, indirect, special or incidental
damages under any provisions of this Warrant Agreement or for any consequential,
indirect, penal, special or incidental damages arising out of any act or failure
to act hereunder even if that party has been advised of or has foreseen the
possibility of such damages. 

 

(m) Force Majeure. Notwithstanding anything to the contrary contained herein,
the Warrant Agent will not be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.

  

(n) Counterparts. This Warrant Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument. A signature to this Warrant
Agreement transmitted electronically shall have the same authority, effect, and
enforceability as an original signature.

  

(o) Effect of Headings. The Section headings herein are for convenience only and
are not part of this Warrant Agreement and shall not affect the interpretation
thereof.

  

(p) Certain Definitions. For purposes of this Warrant Agreement, the following
terms shall have the following meanings:

  

(i) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
or executive order to remain closed.  

 

(ii) “Common Stock” means (i) the Company’s shares of Common Stock and (ii) any
share capital into which such Common Stock shall have been changed or any share
capital resulting from a reclassification of such Common Stock.

  

(iii) “Control” (including the terms “controlling”, “controlled by” or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

  

(iv) “Expiration Date” means the date that is the fifth-year anniversary of the
Issuance Date or, if such date falls on a day other than a Business Day or on
which trading does not take place on the Principal Market (a “Holiday”), the
next date that is not a Holiday.

  

(v) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

  

(vi) “Principal Market” means the principal securities exchange or securities
market on which the Common Shares are then traded.

  

(vii) “Trading Day” means a day on which the principal Trading Market is open
for trading.

 

(viii) “Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NYSE MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTC
Markets, Inc. (or any successors to any of the foregoing).

  

(ix) “Warrant Shares” means the shares of Common Stock issuable on exercise of
the Warrants.

 

   

[Remainder of page intentionally left blank. Signature page follows.]  

 

13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

[newsig1.jpg]

 

 

Name:

Title:

[newsig2.jpg]

 

 

 

 

 

 

 

 

 

COUNTERSIGNED:

 

 

 

 

 

COMPUTERSHARE INC., as Warrant Agent

 

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

 

 

 

 

COMPUTERSHARE TRUST COMPANY, N.A., as Warrant Agent

 

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

14

--------------------------------------------------------------------------------

 

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

   

 

 

   

By:

 

   

Name:

 

   

Title:

 

   

 

 

   

COMPUTERSHARE INC. and

 

COMPUTERSHARE TRUST COMPANY, N.A.

 

For both entities

           

By:

[ex_108185img001.jpg]

 

Name:

Dan DeWeever

 

Title: Product Director

                                 

 

15

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

[FORM OF WARRANT CERTIFICATE]

 

Warrant Certificate Evidencing Warrants to Purchase

 

Common Stock, par value of $0.02 per share, as described herein.

 

NATIONAL HOLDINGS CORPORATION

 

No. ___________

 

This Warrant Certificate (“Warrant Certificate”) certifies that _______________
or its registered assigns is the registered holder (the “Holder”) of a Warrant
(the “Warrant”) of National Holdings Corporation, a Delaware corporation (the
“Company”). Each Warrant entitles the holder, subject to the provisions
contained herein and in the Warrant Agreement (as defined below), to purchase
one (1) share of common stock, par value $0.02 per share, of the Company (the
“Common Stock”) at the Exercise Price (as defined below). The exercise price at
which one Warrant Share may be purchased at the time each Warrant is exercised
(the “Exercise Price”) is $3.25 initially, subject to adjustments as set forth
in the Warrant Agreement.

 

This Warrant Certificate is subject to the terms and provisions contained in the
Warrant Agreement, dated as of December 13, 2016, as amended and restated (the
“Warrant Agreement”), among the Company and Computershare Inc. and Computershare
Trust Company, N.A. (collectively, the “Warrant Agent”), to all of which terms
and provisions the Holder of this Warrant Certificate and the beneficial owners
of the Warrants represented by this Warrant Certificate consent by acceptance
hereof. Copies of the Warrant Agreement are on file and can be inspected at the
below-mentioned office of the Warrant Agent and at the office of the Company at
1200 North Federal Highway, Suite 400, Boca Raton, FL 33432. Capitalized terms
used but not defined herein shall have the meaning ascribed to them in the
Warrant Agreement.

 

Subject to the terms of the Warrant Agreement, each Warrant evidenced hereby may
be exercised only during the period (the “Exercise Period”) commencing on the
Issuance Date and terminating at 5:00 P.M., Eastern time, on [__________], 2021
(the “Expiration Date”). Each Warrant not exercised on or before the Expiration
Date shall become void, and all rights of the Holder of this Warrant Certificate
evidencing such Warrant shall cease.

 

The Holder of the Warrant represented by this Warrant Certificate may exercise
any Warrant evidenced hereby by delivering, not later than 5:00 P.M., Eastern
time, on any Business Day during the Exercise Period to the Warrant Agent at its
corporate trust department (i) this Warrant Certificate, or, in the case of a
Book-Entry Warrant Certificate, the Warrant to be exercised as shown on the
records of The Depository Trust Company (the “Depository”) to an account of the
Warrant Agent at the Depository designated for such purpose in writing by the
Warrant Agent to the Depository from time to time, (ii) an election to purchase
the shares of Common Stock underlying the Warrant to be exercised, properly
completed and executed by the registered holder on the reverse of this Warrant
Certificate or, in the case of a Book-Entry Warrant Certificate, properly
delivered by the Participant in accordance with the Depository’s procedures, and
(iii) the Exercise Price for each Warrant to be exercised in lawful money of the
United States of America by wire, certified or official bank check, or wire
transfer, in immediately available funds.

 

No fraction of a share of Common Stock will be issued upon any exercise of a
Warrant. If the holder of a Warrant would be entitled to receive a fraction of a
share of Common Stock upon any exercise of the Warrant, the Company shall, at
its election, either pay a cash adjustment in respect of such fraction in an
amount equal to such fraction multiplied by the Exercise Price or round up such
fraction to the next whole share.

 

Upon any exercise of the Warrant for less than the total number of full Shares
provided for in this Warrant Certificate, there shall be issued to the
registered holder hereof or the registered holder’s assignee a new Warrant
Certificate covering the number of Shares for which the Warrant has not been
exercised, provided that such holder has previously surrendered this Warrant to
the Warrant Agent.

 

16

--------------------------------------------------------------------------------

 

 

Upon surrender of this Warrant Certificate for transfer, properly endorsed with
signatures properly guaranteed and accompanied by appropriate instructions for
transfer, the Warrant Agent shall register the transfer. A new Warrant
Certificate or Warrant Certificates evidencing in the aggregate a like number of
Warrants shall be issued and the old Warrant Certificate shall be canceled.

 

This Warrant Certificate, when surrendered to the Warrant Agent, may be
transferred or exchanged in the manner and subject to the limitations provided
in the Warrant Agreement, but without payment of any service charge, for another
Warrant Certificate or Warrant Certificates evidencing in the aggregate a like
number of Warrants.

 

The Company and the Warrant Agent may deem and treat the registered holder as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise hereof, and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

 

This Warrant Certificate does not entitle the registered holder to any of the
rights of a stockholder of the Company.

 

This Warrant Certificate is not valid unless countersigned by the Warrant Agent.

 

THIS WARRANT CERTIFICATE SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

17

--------------------------------------------------------------------------------

 

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

COUNTERSIGNED:

 

 

 

 

 

COMPUTERSHARE INC., as Warrant Agent

 

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

 

 

 

 

COMPUTERSHARE TRUST COMPANY, N.A., as Warrant Agent

 

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

 

 

 

   

18

--------------------------------------------------------------------------------

 

 

ELECTION TO PURCHASE FORM

 

(to be executed by the registered holder in order to exercise Warrants)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive __________ shares of Common Stock and
herewith tenders payment for such shares to the order of National Holdings
Corporation (the “Company”) in the amount of $___________ in accordance with the
terms hereof. The undersigned requests that a certificate for such shares be
registered in the name of:

 

 

 

Address:

 

 

 

 

Social Security or Tax Identification Number:

 

 

 

and be delivered to:

 

 

 

Address:

 

 

 

 

and, at the sole election of the registered holder, if such number of Warrants
shall not be all the Warrants evidenced by this Warrant Certificate, that a new
Warrant Certificate for the balance of such Warrants be registered in the name
of:

 

 

Address:

 

 

 

 

19

--------------------------------------------------------------------------------

 

 

ASSIGNMENT

 

(to be executed by the registered holder in order to assign Warrants)

 

For Value Received, hereby sells, assigns, and transfers unto  

 

 

 

Address:

 

 

 

 

Social Security or Tax Identification Number:

 

 

 

and be delivered to:

 

 

 

Address:

 

 

 

 

 

 

Warrants to purchase shares of Common Stock represented by this Warrant
Certificate, and hereby irrevocably constitutes and appoints as attorney to
transfer this Warrant Certificate on the books of the Warrant Agent, with full
power of substitution in the premises.

 

Dated:

 

 

Signed:

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

Signature Guaranteed

 

____________________________________________________

 

20